Date: February 26, 2009 For Release: Immediate Contact: Investor Contact: Gary J. Morgan, Joseph Hassett, VP Senior Vice President of Finance, CFO Gregory FCA Communications 215-723-6751 610-228-2110 Met-Pro Corporation Announces Fourth Quarter and Fiscal Year End Financial Results Harleysville, PA, February 26, 2009 – Raymond J. De Hont, Chairman and Chief Executive Officer of Met-Pro Corporation (NYSE: MPR), today announced the Company’s financial results for the fourth quarter and fiscal year ended January 31, 2009. Net sales for the fourth quarter ended January 31, 2009 were $24.6 million compared with record quarterly net sales of $29.3 million for the fourth quarter last year. Net income in the fourth quarter totaled $2.2 million compared with a record quarterly net income of $3.2 million for the same quarter last year. For the fourth quarter, the Company reported earnings of $0.15 per fully diluted share compared with $0.21 per fully diluted share for the fourth quarter of last year. In addition, the Company generated $4.4 million in cash flow from operating activities in the fourth quarter and finished the year with a cash balance of $21.7 million. “Despite the current global economic environment, this quarter’s sales and earnings were the second best fourth quarter results in the Company’s history and non-project revenues, including recurring demand for parts and consumables, remained strong throughout the fiscal year,” said De Hont. “During fiscal 2009, our efficiency initiatives, including facility consolidations, global sourcing, and more effective logistics, continued to generate cost improvements helping us expand margins, generate record cash flow from operating activities, and increase full year earnings compared with the prior year excluding a gain on real estate. The global economic slowdown, however, did impact our business, particularly in our Product Recovery/Pollution Control Technologies segment, where the timeframe between quotation and order for large projects continued to increase. The overall decrease in fourth quarter and fiscal year 2009 revenues was almost entirely due to the resultant decrease in large project activity in the current fiscal year. “Fortunately, we enter the new year with an extremely strong balance sheet and continue to anticipate strong cash flows from operating activities, which will allow us to support investments to further enhance efficiency initiatives, develop exciting new products, and expand into new growth markets. While there will be short-term disruptions, over the long term, we believe the diversity of our products and end markets, together with our international brand recognition, new product development capabilities, improving operating efficiencies and strong balance sheet, leave us well positioned to capitalize on the worldwide trend towards a cleaner environment, lower energy consumption, and improved process performance.” Net sales for the fiscal year ended January 31, 2009 were $103.4 million, which included approximately $11.5 million in project revenues, compared with fiscal 2008 net sales of $106.9 million, which included approximately $21 million of project revenues. For the fiscal year ended January 31, 2009, net income totaled $9.9 million, or $0.65 per fully diluted share, compared with $11.9 million, or $0.78 per fully diluted share, for the same period last year, which included a $2.2 million ($0.15 per fully diluted share) gain from a real estate sale.
